NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME RODOLFO GARCIA-GOMEZ,                     No.    19-72449
AKA Jaime Rodolfo Garcia,
                                                Agency No. A205-316-037
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Jaime Rodolfo Garcia-Gomez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen and terminate or, alternatively, to reopen removal proceedings

and seek removal relief. We have jurisdiction under 8 U.S.C. § 1252. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of motions to reopen. Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Garcia-Gomez’s motion to

reopen and terminate removal proceedings where his contention that the

immigration court lacked jurisdiction over his proceedings is foreclosed by Aguilar

Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (“the lack of time, date, and

place in the NTA sent to [petitioner] did not deprive the immigration court of

jurisdiction over her case”).

      The BIA also did not abuse its discretion in denying Garcia-Gomez’s timely

motion to reopen removal proceedings where Garcia-Gomez has not established

new facts that are material to his claim and could not have been timely discovered

or presented at the former hearing. See 8 C.F.R. § 1003.2(c)(1); Najmabadi, 597

F.3d at 986 (BIA can deny a motion to reopen for “failure to introduce previously

unavailable, material evidence”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                   19-72449